El Juez Asociado Señor Rivera Pérez
emitió la opinión del Tribunal.
El Estado Libre Asociado de Puerto Rico solicita la revi-sión de una resolución dictada por el Tribunal de Circuito de Apelaciones, mediante la cual se denegó la expedición del auto solicitado. El foro apelativo indicó no tener juris-dicción para revisar en los méritos una resolución emitida por el Tribunal de Primera Instancia que le ordenó al Es-tado Libre Asociado entregarle a la Sra. Alicia Negrón Placer la suma en que fue valorado su vehículo confiscado y los intereses, a partir del momento de la ocupación. Conce-dimos un término a la Sra. Alicia Negrón Placer para mos-trar causa por la cual no debíamos dejar sin efecto la reso-lución recurrida y devolver este asunto al Tribunal de Circuito de Apelaciones para la consideración del recurso en sus méritos. Dicha parte compareció en cumplimiento de la mencionada orden de mostrar causa. Estando en po-sición de resolver el recurso, procedemos a así hacerlo.
I
El 2 de junio de 1995 fue confiscado un vehículo de motor, marca Dodge, modelo Daytona, año 1989, tablilla AXN-570, por alegadamente haberse utilizado en la comisión de *83un delito de escalamiento.(1) Por tal motivo, la Sra. Alicia Negrón Placer y el Sr. Ramón Negrón presentaron el 14 de julio de 1995 una demanda ante el Tribunal de Primera Instancia, Sala Superior de Bayamón, sobre impugnación de confiscación, caso Civil Núm. DAC95-0564 (404).(2) La vendedora condicional del automóvil confiscado, Citibank, N.A., y National Insurance Co., también presentaron de-manda el 21 de julio de 1995 ante la misma sala del Tribunal de Primera Instancia, sobre impugnación de la confis-cación del referido vehículo, caso Civil Núm. DAC95-0575 (406). (3)
Citibank, N.A. y National Insurance Co., en protección de su interés propietario, consignaron la cantidad de cinco mil quinientos dólares ($5,500) como fianza para garanti-zar el pago del importe de la tasación y, por consiguiente, solicitaron la entrega del vehículo confiscado.(4) El Tribunal de Primera Instancia aprobó la fianza presentada y dictó orden de 23 de agosto de 1995 al Departamento de Justicia para que le entregara el vehículo ocupado a la parte demandante, Citibank, N.A., en el caso Civil Núm. DAC95-0575 (406).(5) Dicha orden no fue notificada a la parte demandante, Sra. Alicia Negrón Placer, en el otro caso, Civil Núm. DAC95-0564 (404). Esta persona era la dueña del vehículo (compradora condicional) para todos los efectos legales.
El Estado Libre Asociado, parte demandada en ambos casos, solicitó el 12 de agosto de 1995 la consolidación de ambos, por estar "relacionados dichos casos sobre las mis-mas cuestiones de hecho y de derecho ...”. Apéndice, pág. *8417. Surge de nuestro expediente, que posteriormente el Tribunal de Primera Instancia concedió la consolidación solicitada. (6)
El 4 de octubre de 1995, la señora Negrón Placer presentó una moción de sentencia sumaria, señalando que el caso criminal que originó la confiscación había terminado con una determinación de no causa probable contra uno de los coacusados durante la vista preliminar.(7) Así, pues, el 13 de febrero de 1996, el Tribunal de Primera Instancia emitió sentencia enmendada, mediante la cual decretó “la ilegalidad de la confiscación llevada a cabo sobre el vehí-culo ...” Apéndice, pág. 34.(8) En esa sentencia, dicho foro ordenó “la devolución y entrega de[l] vehículo a la deman-dante [o, en caso d]e no pod[é]rsele devolver ... deberá en-tonces [el Estado Libre Asociado] paga[r] la cantidad ... en que fue tasado dicho vehículo con sus intereses legales [,] a partir de la fecha de ocupación ...”. Apéndice, pág. 34.(9) Como consecuencia de la referida sentencia que decretó ile-gal la confiscación del vehículo, la fianza que se presentó en garantía quedó cancelada y aquel que la prestó, o sea, el banco acreedor, Citibank, N.A., obtuvo el monto de ella. De esa sentencia ninguna de las partes recurrió mediante re-curso de apelación, por lo que advino final y firme.
Luego de varios incidentes procesales acaecidos en el Tribunal de Primera Instancia,(10) la señora Negrón Placer *85le informó a dicho foro que el Estado no había cumplido con lo ordenado en su sentencia, o sea, no se le había devuelto su vehículo. Surge de los documentos en autos, que Citibank, N.A. le informó al Tribunal de Primera Instancia que el vehículo confiscado había sido levantado, luego de ha-berse prestado y aprobado la fianza en garantía, y que se encontraba en su posesión.(11) Además, Citibank, N.A. pre-sentó, el 3 de marzo de 1998, una moción solicitándole al tribunal que le ordenara a la Sra. Alicia Negrón Placer firmar unos documentos para cederle el vehículo al banco, o pagar los plazos vencidos del préstamo para hacerle en-trega de la unidad, o refinanciar dicho vehículo.(12) El Tribunal de Primera Instancia declaró con lugar esta moción el 5 de mayo de 1998, notificada el 14 de septiembre de 1998.(13)
No obstante, el Tribunal de Primera Instancia emitió la resolución recurrida el 4 de julio de 1998, ordenándole al Departamento de Justicia que le entregara a la deman-dante el valor de la tasación del vehículo, más sus intereses.(14) Señaló, que el hecho de haberle entregado el vehículo al acreedor condicional, no lo relevaba de dicho pago.(15) Dicha resolución fue notificada el 14 de septiem-bre de 1998.
Inconforme con esta resolución, el Estado presentó un recurso de certiorari ante el Tribunal de Circuito de Apelaciones. Cuestionó ante ese foro apelativo la determi-*86nación del Tribunal de Primera Instancia de ordenarle el doble cumplimiento de lo que por ley le corresponde satisfacer. Arguye, que exigirle pagar el monto de la fianza luego de haber entregado el vehículo y devuelto dicha suma, es incorrecto, como cuestión de derecho.(16) El 16 de diciembre de 1998, el Tribunal de Circuito de Apelaciones, mediante una escueta resolución, denegó la petición de cer-tiorari sin discutir el error planteado. Concluyó que carecía de jurisdicción para atender el recurso presentado, porque lo que se pretendía era revisar la Sentencia de 13 de fe-brero de 1996, de la cual nunca se recurrió y, por lo tanto, ésta advino final y firme.
Inconforme con dicha determinación, el Estado acude ante nos solicitando que se deje sin efecto la resolución emitida por el Tribunal de Circuito de Apelaciones. Alega que la revisión solicitada ante ese tribunal es sobre la re-solución emitida el 4 de julio de 1998, y notificada el 14 de septiembre de 1998, la cual está relacionada con un inci-dente posterior a la sentencia, en específico el procedi-miento de su ejecución.
II
La Asamblea Legislativa de Puerto Rico aprobó la Ley Uniforme de Confiscaciones de 1988(17) con el propósito de actualizar la legislación que había estado en vigor desde 1960 y ampliar el marco de la autoridad del Estado para confiscar la propiedad que sea utilizada con fines ilegales.(18) La intención de esta ley es evitar que el vehículo o la propiedad confiscada pueda volverse a utilizar para fines ilícitos y sirve de castigo adicional para disuadir *87a los criminales.(19) Reiteradamente se ha establecido que el procedimiento de confiscación en la Ley Uniforme de Confiscaciones de 1988 es de carácter civil o in rem; es decir va dirigido contra la cosa misma y no contra el dueño de la propiedad, su poseedor, encargado o cualquier otra persona con algún interés legal sobre ésta. Dicho procedimiento persigue y refleja un propósito punitivo.(20)
Aun cuando el procedimiento de confiscación es uno de carácter civil o in rem, la Ley Uniforme de Confiscaciones de 1988, requiére que se notifique de la confiscación al dueño, según consta en el Registro de Vehículos, al que se considere dueño, al acreedor condicional que tiene su gravamen inscrito en el Departamento de Transportación y Obras Públicas, o al encargado o persona con derecho o interés en la propiedad ocupada.(21) El requisito estatutario de notificación a cada una de esas personas persigue el propósito de salvaguardar los derechos constitucionales de una parte que tiene algún interés en la propiedad confiscada, y brindarle la oportunidad de presentar y probar las defensas válidas que pueda tener, es decir, la oportunidad de ser oído.(22)
Además, la Ley Uniforme de Confiscaciones de 1988, permite que las personas que han sido notificadas puedan impugnar la confiscación presentando una demanda contra el Estado Libre Asociado.(23) De esta manera, la Ley Uniforme de Confiscaciones de 1988, confiere capacidad legal para ser demandante a todo aquel que, a tenor con la *88ley, debe ser notificado de la confiscación. Como resultado, el acreedor condicional, al igual que el dueño, tienen auto-ridad y pueden demandar para impugnar la confiscación que llevó a cabo el Estado.
Asimismo, la ley provee para que el demandante, en protección de su interés sobre la propiedad confiscada, pueda prestar una fianza como garantía a favor del Estado por el importe de la tasación de la propiedad ocupada. Una vez el tribunal aprueba la fianza, ordena que la propiedad confiscada sea entregada a su dueño y la garantía (fianza) sustituye la propiedad ocupada.(24) La garantía responderá en lugar de la propiedad, si la legalidad de la confiscación fuera sostenida. Por el contrario, si el tribunal decreta la ilegalidad de la confiscación, el monto de la fianza presentada en garantía por la propiedad confiscada será devuelto a la persona que la haya prestado.
Cuando estas personas, que la propia ley les reconoce capacidad para ser demandantes, obtienen una sentencia favorable en una acción de impugnación de confiscación, el Art. 13 de la Ley Uniforme de Confiscaciones de 1988 (34 L.P.R.A. sec. 1723k-1), dispone los remedios que se han de conceder. Este artículo establece, en lo aquí pertinente, lo siguiente:
En aquellos casos que el tribunal decrete la ilegalidad de una confiscación, la Junta devolverá la propiedad ocupada al de-mandante o en caso de que haya dispuesto de la misma, el Estado Libre Asociado de Puerto Rico le pagará el importe de la tasación al momento de la ocupación o la cantidad de dinero por la cual se haya vendido, la que resulte mayor, más intereses de *89conformidad con la Regla 44.3 de Procedimiento Civil, Ap. III del Título 32, a partir de la fecha de la ocupación. 34 L.P.R.A. sec. 1723k-1.
El referido artículo contiene dos (2) alternativas cuando el tribunal declara inválida una confiscación, a saber: (1) devolver la propiedad ocupada al demandante o; (2) en caso de que se haya dispuesto de ella, se pagará una suma de dinero; solamente en esta última circunstancia se im-pone el pago de intereses.(25)
Resulta pertinente a la controversia ante nos, destacar que el interés económico en el gravamen que poseen los acreedores condicionales, sobre vehículos sujetos a una venta condicional, no desaparece con su confiscación.(26) El acreedor condicional, en los casos de incumplimiento con el contrato de venta condicional, puede optar por los mecanismos provistos por ley para la ejecución de su garantía.(27) No obstante, un acreedor condicional no puede valerse de los mecanismos provistos en el Art. 10 de la Ley Uniforme de Confiscaciones de 1988 (34 L.P.R.A. sec. 1723h) para ejecutar su garantía consumada por virtud de un contrato de venta condicional.
III
El Tribunal de Circuito de Apelaciones, como todo tribunal en Puerto Rico, goza de la característica de ser uno rogado. Esto significa que para resolver las controversias surgidas en los diferentes procesos judiciales, las par-*90tes que tengan interés y derecho tienen por necesidad que pedirle a este tribunal que intervenga.(28) Esto se logra me-diante la presentación oportuna de los diferentes recursos en alzada provistos por ley.
El Estado solicitó ante el Tribunal de Circuito de Apelaciones la revisión de la resolución emitida el 4 de julio de 1998. Esta resolución se refería a un incidente posterior a la sentencia, en específico sobre la ejecución de ésta. Los procedimientos de ejecución de sentencia, por su propia naturaleza, son procedimientos suplementarios.(29) Estos procedimientos constituyen una prolongación o apéndice del proceso que dio lugar a una sentencia, que en ocasiones deben realizarse para darle cumplimiento o eficacia a dicha sentencia.(30) En un pleito, las actividades procesales ulteriores que se llevan a cabo luego del pronunciamiento judicial medular acomodan la realidad exterior al mandato del tribunal.(31) No se trata de revivir las controversias resueltas entre las partes ni de modificar los derechos adjudicados.(32) De las resoluciones emitidas en dichos procedimientos, la parte afectada tiene derecho a solicitar la revisión de éstos ante el Tribunal de Circuito de Apelaciones, mediante el recurso de certiorari.(33)
El auto de certiorari es un remedio procesal utilizado para que un tribunal de mayor jerarquía pueda corregir un *91error cometido por un tribunal inferior. (34) El referido re-curso es aquel dispuesto por el Art. 4.002(f) de la Ley de la Judicatura de Puerto Rico de 1994, según enmendada, 4 L.P.R.A. sec. 22k(f). Distinto a los recursos de apelación, el tribunal de superior jerarquía tiene la facultad de expedir el auto de certiorari de manera discrecional.(35) Esta discre-ción, en nuestro ordenamiento jurídico, ha sido definida como una forma de razonabilidad aplicada al discerni-miento judicial para llegar a una conclusión justiciera. No significa poder actuar en una forma u otra, haciendo abs-tracción del resto del derecho, porque, ciertamente, eso constituiría un abuso de discreción.(36) Con relación al abuso de discreción, este Tribunal ha expresado:
El juez, so pretexto de ejercer su discreción, no puede olvi-darse de, ni relegar a un segundo plano, los mandatos y dicta-dos de nuestra Constitución y los de las leyes, pertinentes a la cuestión en controversia, que han tenido a bien promulgar los funcionarios de las Ramas Legislativa y Ejecutiva. ... Los tribunales estamos autorizados a interpretar las leyes cuando, en-tre otras, éstas no son claras o concluyentes sobre un punto en particular; cuando el objetivo, al realizarlo, es el de suplir una laguna en la misma; o cuando, con el propósito de mitigar los efectos adversos de la aplicación de una ley a una situación en particular, la justicia así lo requiere. Bco. Popular de P.R. v. Mun. de Aguadilla, 144 D.P.R. 651 (1997).(37)
Con el fin de que el Tribunal de Circuito de Apelaciones pueda ejercer de una manera sabia y prudente la facultad discrecional de entender o no en los méritos de los asuntos que le son planteados mediante el recurso de certiorari, la Regla 40 del Reglamento de ese tribunal, 4 L.RR.A. Ap. XXII-A, señala los criterios que debe tomar en *92consideración al atender una solicitud de expedición de un auto de certiorari.(38) Dispone la referida regla lo siguiente:

Regla 40. Criterios para expedición del auto

El tribunal tomará en consideración los siguientes criterios al determinar la expedición de un auto de certiorari o de una orden de mostrar causa:
(A) Si el remedio y la disposición de la decisión recurrida, a diferencia de sus fundamentos, son contrarios a derecho.
(B) Si la situación de hechos planteada es la más indicada para el análisis del problema.
(C) Si ha mediado prejuicio, parcialidad o error craso y ma-nifiesto en la apreciación de la prueba por el Tribunal de Pri-mera Instancia.
(D) Si el asunto planteado exige consideración más detenida a la luz de los autos originales, los cuales deberán ser elevados, o de alegatos más elaborados.
(E) Si la etapa del procedimiento en que se presenta el caso es la más propicia para su consideración.
(F) Si la expedición del auto o de la orden de mostrar causa no caus[a] un fraccionamiento indebido del pleito y una dilación indeseable en la solución final del litigio.
(G) Si la expedición del auto o de la orden de mostrar causa evita un fracaso de la justicia. 4 L.P.R.A. Ap. XXII-A, R. 40.
Una vez el Tribunal de Circuito de Apelaciones decide expedir el auto de certiorari, asume jurisdicción sobre el asunto en controversia y se coloca en posición de revisar los planteamientos en sus méritos. Asumir jurisdicción sobre un asunto, expidiendo el auto de certiorari, ha sido definido como la autoridad en virtud de la cual los funcionarios judiciales conocen de las causas y las deciden. Constituye la facultad de oír y resolver una causa y de un tribunal a pronunciar sentencia o resolución conforme a la ley. Dicha jurisdicción incluye la facultad de compeler a la ejecución de lo decretado y puede decirse que es el derecho de adjudicar con respecto al asunto de que se trata en un caso dado.(39) Si el Tribunal de Circuito de Apelaciones asume jurisdicción sobre el asunto que tiene ante su con-*93sideración mediante la expedición de nn auto de certiorari, por entender que así se justifica a tenor de la referida Re-gla 40 del Tribunal de Circuito de Apelaciones, supra, cum-ple su función principal de revisar las decisiones del foro de instancia para asegurarse que éstas son justas y que en-cuentran apoyo en la normativa establecida por este Tribunal.(40) Además, se cumple con uno de los propósitos cardinales de la Ley de la Judicatura de Puerto Rico de 1994, de proveer la oportunidad que una decisión tomada por un sólo juez en casos originados en el Tribunal de Pri-mera Instancia pueda ser revisada por un tribunal colegiado. Por ello, se requiere que el Tribunal de Circuito de Apelaciones considere los asuntos que se le plantean con estricto rigor jurídico y con sentido de justicia.(41)
Al decidir no expedir el auto solicitado, el Tribunal de Circuito de Apelaciones no asume jurisdicción sobre el asunto y su denegación nada dispone en cuanto a los méritos de lo planteado. Cuando ese tribunal determina, bajo su facultad discrecional, no entender en los méritos de los asuntos que le son planteados, debe ser sumamente cuidadoso. Los estatutos que regulan la jurisdicción o la facultad de los tribunales de atender y resolver las controversias ante sí, de la ciudadanía, son de alto interés público.(42) Es nuestro deber destacar, que en nuestro sistema de derecho existe una política judicial que fomenta el mayor acceso posible de los ciudadanos a los tribunales para que sus controversias puedan ser resueltas en los méritos.(43)
*94Con estos principios como marco de referencia, analice-mos la controversia ante nuestra consideración.
El Estado solicitó ante el Tribunal de Circuito de Apela-ciones la revisión de la resolución emitida por el Tribunal de Primera Instancia el 4 de julio de 1998, notificada a las partes 14 de septiembre de 1998. A través de esa resolu-ción, el Tribunal de Primera Instancia resolvió que el Es-tado no cumplió con la sentencia emitida por ese foro, que decretó la invalidez de la confiscación. Ese tribunal deter-minó que el hecho de habérsele entregado el vehículo al acreedor condicional, según fuera ordenado previamente por ese mismo tribunal, no lo releva de la sentencia que dispuso que se lo entregara a la demandante, dueña del vehículo. En vista de que el Estado no mantenía la pose-sión y el control del referido vehículo, se le ordenó pagar a la señora Negrón Placer el valor de tasación más los inte-reses legales, a partir de la ocupación.(44) Concluyó el refe-rido tribunal, que de tener el Estado alguna reclamación, debía dirigirla contra la compañía aseguradora del vehí-culo confiscado(45)
De esta determinación el Estado acudió, mediante una solicitud de certiorari, ante el Tribunal de Circuito de Apelaciones. Alegó, en primer lugar, que había cumplido con la sentencia emitida en el caso de impugnación de confiscación. Argüyó que el dictamen emitido por el Tribunal de Primera Instancia, relacionado con la ejecución de la sentencia, básicamente le obliga a incurrir en un doble cumplimiento. Expresó, que al obtenerse una sentencia favorable en un pleito sobre impugnación de confiscación, el Estado está en la obligación de devolver la propiedad ocu-pada o el importe de la fianza prestada, correspondiente al valor de la tasación de la propiedad confiscada. En el caso de autos, una vez se decretó inválida la confiscación, el *95Estado le devolvió el importe de la fianza prestada a Citibank, N.A. Aún así, el Tribunal de Primera Instancia de-terminó que el Estado no cumplió con la sentencia emitida por ese tribunal y le ordenó pagar a la señora Negrón Placer el valor de la tasación del vehículo, con sus intereses desde el momento de la ocupación. Este proceder del Tribunal de Primera Instancia, según alegó el Estado en su recurso ante el Tribunal de Circuito de Apelaciones, le obliga a incurrir en un doble cumplimiento.
De un análisis de los autos, es evidente que la resolución dictada por el Tribunal de Primera Instancia trataba de un procedimiento posterior a su sentencia emitida el 13 de febrero de 1996. La solicitud de certiorari presentada ante el Tribunal de Circuito de Apelaciones no intentó cuestionar o modificar el pronunciamiento relacionado sobre la ilegalidad de la confiscación. El Tribunal de Circuito de Apelaciones tuvo ante su consideración una controversia posterior a la sentencia emitida por el Tribunal de Primera Instancia, que trataba, en esencia, sobre la facultad del referido foro de primera instancia de compeler a la ejecución de lo decretado por la sentencia. Tal dicta-men emitido por el Tribunal de Primera Instancia es revisable ante el Tribunal de Circuito de Apelaciones, mediante el recurso de certiorari. Por lo tanto, el Tribunal de Circuito de Apelaciones incidió al determinar que lo que se pretendía era revisar la sentencia final y firme y, en consecuencia, erró dicho foro apelativo al denegar el recurso por falta de jurisdicción. Correspondía al Tribunal de Circuito de Apelaciones expedir el auto de certiorari y evaluar, conforme a la Ley Uniforme de Confiscaciones de 1988, supra, si era correcto en derecho lo alegado por el Estado de que la resolución recurrida lo obliga al doble cumplimiento de la sentencia emitida, la cual es final y firme. Esto conlleva un detenido análisis de dicho estatuto y su aplicación, en particular, al dueño del vehículo (comprador *96condicional) y al acreedor condicional, dentro de las cir-cunstancias particulares de este caso.(46)
Durante todo el transcurso de este pleito, el Tribunal de Primera Instancia tuvo conocimiento que el automóvil ob-jeto de esta controversia, una vez se aprobó la fianza, es-taba en posesión o bajo el control del acreedor condicional, Citibank, N.A., y no del Estado. Dicha posesión y control era en carácter de garantizador del vehículo objeto de con-fiscación y para proteger su interés propietario en el finan-ciamiento como acreedor condicional. Ciertamente, al pres-tar la referida fianza el vehículo confiscado no le fue entregado al acreedor condicional en carácter de dueño, pues no lo era. De tener el acreedor condicional alguna acción contra el dueño (deudor condicional) por falta de pago de los plazos pactados en el contrato de venta condi-cional, tenía que instar el procedimiento adecuado para hacer valer y hacer efectiva la deuda insatisfecha. No obs-tante, no puede utilizar los mecanismos de la Ley Uni-forme de Confiscaciones de 1988, con tal propósito. El Tribunal de Primera Instancia no ordenó a Citibank, N.A. que entregara el auto a la señora Negrón Placer y que diluci-daran sus controversias relacionadas con el contrato de venta condicional en un pleito separado.
Al solicitar la señora Negrón Placer la ejecución de la sentencia dictada, el Tribunal de Primera Instancia podía ordenarle a Citibank, N.A., como acreedor condicional, que le entregara el vehículo en cuestión, y de existir alguna controversia entre ellos relacionada con el acuerdo sobre el financiamiento de la compraventa, tenían que dilucidarla *97a través del procedimiento provisto por ley para la ejecu-ción de su garantía. El obligar al Estado, mediante orden en ejecución de la sentencia emitida por el Tribunal de Pri-mera Instancia en el caso de autos, a pagar el valor de tasación del vehículo más sus intereses, constituye, bajo las circunstancias particulares de este caso, un doble cum-plimiento de su obligación a tenor de lo dispuesto por el Art. 13 de la Ley Uniforme de Confiscaciones de 1988, supra, un enriquecimiento injusto en beneficio de la Sra. Alicia Negrón Placer, posiblemente también del Citibank, N.A., y en perjuicio de los fondos públicos.
IV
Por los fundamentos antes expuestos, procede expedir el auto de “certiorari” solicitado y dictar sentencia revocatoria tanto de la resolución emitida por el Tribunal de Circuito de Apelaciones, como de la resolución dictada por el Tribunal de Primera Instancia. Procede, además, ordenarle a Citibank, N.A. que le entregue a la Sra. Alicia Negrón Placer el vehículo de motor confiscado, que se encuentra bajo su posesión y control.

Se dictará sentencia revocatoria.

El Juez Presidente Señor Andréu García concurrió con el resultado sin opinión escrita.

(1) Dicho vehículo aparecía registrado ante el Departamento de Transportación y Obras Públicas a nombre de la Sra. María C. Rivera Gómez, y había sido vendido a la Sra. Alicia Negrón Placer.


(2) Apéndice, pág. 7.


(3) Apéndice, págs. 8-9.


(4) Apéndice, págs. 10-12.


(5) Apéndice, pág. 19. El vehículo fue entregado a Citibank, N.A. el 27 de octubre de 1995. Véase Apéndice, págs. 23-23(a).


(6) No surge de nuestro expediente la fecha en que fue emitida esa orden.


(7) Apéndice, pág. 20.


(8) Copia de la notificación de esta sentencia enmendada fue archivada en autos el 29 de abril de 1996. Apéndice, págs. 33-34.


(9) En esa sentencia, final y firme, el Tribunal de Primera Instancia le ordenó al Estado la devolución del auto a “la demandante”, sin especificar a cuál, ya que tanto la Sra. Alicia Negrón Placer, así como Citibank, N.A. y National Insurance Co., presentaron demanda impugnando la confiscación.


(10) Entre las situaciones que ocurrieron durante el trámite procesal, el Estado presentó una oposición a la moción de sentencia sumaria presentada por la señora Negrón Placer y solicitó que se emitiera sentencia sumaria a su favor. Luego de tener conocimiento de la sentencia ya emitida el 13 de febrero de 1996 por el Tribunal de Primera Instancia, el Estado solicitó su reconsideración. El 1ro de abril de 1996, dicho tribunal dictó una orden, declarando con lugar la moción en oposición y en *85solicitud de sentencia sumaria presentada por el Estado, y declaró no ha lugar la reconsideración presentada. Esta orden fue notificada el 29 de abril de 1996. Ante esta situación, el Estado presentó una moción solicitando una aclaración de las ór-denes emitidas por el foro de instancia. El tribunal a quo declaró con lugar esa moción y dejó sin efecto la Sentencia de 13 de febrero de 1996. No obstante, mediante orden notificada el 3 de octubre de 1996, el Tribunal de Primera Instancia señaló que la Sentencia de 13 de febrero de 1996 estaba en todo vigor. Véase Apéndice, págs. 24-39.


(11) Apéndice, pág. 44.


(12) Apéndice, págs. 45-46.


(13) Apéndice, págs. 47-48.


(14) Apéndice, págs. 53-57.


(15) Apéndice, pág. 57.


(16) Véase Apéndice, pág. 65.


(17) Ley Núm. 93 de 13 de julio de 1988, según enmendada, 34 L.P.R.A. see. 1723 et seq.


(18) Exposición de Motivos de la Ley Núm. 55 de 16 de agosto de 1989, Leyes de Puerto Rico, págs. 250-251.


(19) General Accident Ins. Co. v. E.L.A., 137 D.P.R. 466 (1994).


(20) Del Toro Lugo v. E.L.A., 136 D.P.R. 973 (1994); Carlo v. Srio. de Justicia, 107 D.P.R. 356 (1978); E.L.A. v. Tribunal Superior, 94 D.P.R. 717 (1967); Meléndez v. Tribunal Superior, 90 D.P.R. 656 (1964); Estado Libre Asociado v. Tribl. Superior, 76 D.P.R. 842 (1954); Metro Taxicabs v. Tesorero, 73 D.P.R. 171 (1952); General Motors Acceptance v. Brañuela, 61 D.P.R. 725 (1943).


(21) Arts. 3 y 4 de la Ley Uniforme de Confiscaciones de 1988 (34 L.P.R.A. secs. 1723a(2)(b) y 1723b).


(22) General Accident Ins. Co. v. E.L.A., supra.


(23) Véase Art. 8 de la Ley Uniforme de Confiscaciones de 1988 (34 L.P.R.A. sec. 1723f).


(24) Dispone, en lo pertinente, el Art. 10 de la Ley Uniforme de Confiscaciones de 1988 (34 L.P.R.A. sec. 1723h), lo siguiente:
“Dentro de los quince (15) días de haberse radicado la demanda de impugna-ción, el demandante tendrá derecho a prestar una garantía a favor del Estado Libre Asociado de Puerto Rico ante el secretario del tribunal correspondiente, a satisfacción del tribunal por el importe de la tasación de la propiedad ocupada. Dicha garantía podrá ser en moneda legal, cheques certificados, obligaciones hipotecarias o por compañías de fianza. Aprobada la garantía, el tribunal ordenará que las propie-dades sean entregadas a su dueño.” (Énfasis suplido.)


(25) Informe de la Comisión de lo Jurídico Penal de la Cámara de Representantes sobre el P. de la C. 324 de 23 de febrero de 1989, lima Asamblea Legislativa, Ira Sesión Ordinaria, pág. 4, citado en Alejandro Rivera v. E.L.A., 140 D.P.R. 538 (1996).


(26) General Accident Ins. Co. v. E.L.A, supra.


(27) Para la fecha de los hechos del presente caso estaba vigente la Ley de Ventas Condicionales, Ley Núm. 61 de 13 de abril de 1916, según enmendada, 10 L.P.R.A. ants. secs. 31-41, que fue derogada por la Ley Núm. 241 de 19 de septiembre de 1996. Esta última enmendó la Ley Núm. 208 de 17 de agosto de 1995 (19 L.P.R.A. sec. 401 et seq.), conocida como la Ley de Transacciones Comerciales, que regula actualmente los acuerdos de gravámenes mobiliarios.


(28) J.A. Cuevas Segarra, Tratado de Derecho Procesal Civil, San Juan, Pubs. J.T.S., 2000, T. I, pág. 856.


(29) Véase Igaravidez v. Ricci, 147 D.P.R. 1 (1998).


(30) Igaravidez v. Ricci, supra.


(31) L. Prieto-Castro y Ferrandiz, Derecho Procesal Civil, 2da ed., Madrid, Ed. Tecnos, 1974, Vol. II, pág. 157.


(32) Ortiz v. U. Carbide Grafito, Inc., 148 D.P.R. 860 (1999).


(33) Art. 4.002(f) de la Ley de la Judicatura de Puerto Rico de 1994 (4 L.P.RA. sec. 22k(f)), según enmendada por la Ley Núm. 248 de 25 de diciembre de 1995, dispone, en lo aquí pertinente, que podrán ser revisadas por el Tribunal de Circuito de Apelaciones, mediante auto de certiorari expedido a su discreción, cualquier resolución u orden dictada por el Tribunal de Primera Instancia. Véase, además, Regla 52.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III; Regla 32 del Reglamento del Tribunal de Circuito de Apelaciones, 4 L.P.R.A. Ap. XXII-A.


(34) Pueblo v. Colón Mendoza, 149 D.P.R. 630 (1999).


(35) Cuevas Segarra, op. cit., pág. 884.


(36) Bco. Popular de P.R. v. Mun. de Aguadilla, 144 D.P.R. 651, 658 (1997).


(37) Citando a Pueblo v. Ortega Santiago, 125 D.P.R. 203, 214 (1990).


(38) 4 L.P.R.A. Ap. XXII-A, R. 40.


(39) J.R.T. v. A.E.E., 133 D.P.R. 1 (1993).


(40) Depto. de la Familia v. Shrivers Otero, 145 D.P.R. 351 (1998).


(41) Depto. de la Familia v. Shrivers Otero, supra.


(42) J.R.T. v. A.E.E, supra.


(43) Véanse: Echevarría Jiménez v. Sucn. Pérez Meri, 123 D.P.R. 664, 673 (1989); Garriga Gordils v. Maldonado Colón, 109 D.P.R. 817, 822-823 (1980); Arce v. Club Gallístico de San Juan, 105 D.P.R. 305 (1976); Acevedo v. Compañía Telefónica de P.R., 102 D.P.R. 787, 791 (1974); Ramírez de Arellano v. Srio. de Hacienda, 85 D.P.R. 823, 829 (1962).


(44) Véase Apéndice, págs. 65-67.


(45) Véase Resolución del Tribunal de Primera Instancia del 4 de julio de 1998, Apéndice, pág. 57.


(46) Véase Art. 10 de la Ley Uniforme de Confiscaciones de 1988 (34 L.P.R.A. see. 1723h). Cabe mencionar, que en los contratos de venta condicional el vendedor re-tiene un título formal de propiedad hasta que el bien se haya pagado en su totalidad. El comprador del hien es, en términos legales y prácticos, el dueño. La jurispruden-cia ha reconocido que en los casos de ventas condicionales el verdadero dueño es el comprador y que la venta está sujeta a una condición resolutoria que priva al com-prador de su título en caso de incumplimiento. M. Godreau, El Leasing Mobiliario, San Juan, Ed. Dictum, 1999, pág. 22; Berrios v. Tito Zambrana Auto, Inc., 123 D.P.R. 317 (1989); Montalvo v. Valdivieso, 38 D.P.R. 545 (1928).